United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2675
                                   ___________

Louis Jimerson,                    *
                                   *
             Appellant,            *
                                   *
       v.                          * Appeal from the United States
                                   * District Court for the Eastern
Raymond M. Meyer, Assistant United * District of Missouri.
States Attorney,                   *
                                   *        [UNPUBLISHED]
             Appellee.             *
                              ___________

                          Submitted: August 26, 2003

                               Filed: August 29, 2003
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Federal prisoner Louis Jimerson appeals from the district court’s1 preservice
dismissal without prejudice of his civil complaint. Upon careful review of the record,
we conclude that the district court properly dismissed the complaint for the reasons
explained by the court. Accordingly, we affirm. See 8th Cir. R. 47A(a).



      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-